Case 13-36216        Doc 53     Filed 04/04/19     Entered 04/04/19 15:11:24          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-36216
         Matthew D Wright
         Nicole F Wright
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/12/2013.

         2) The plan was confirmed on 11/08/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/19/2014, 06/12/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/29/2014, 04/20/2015, 01/03/2019.

         5) The case was completed on 01/15/2019.

         6) Number of months from filing to last payment: 64.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,000.00.

         10) Amount of unsecured claims discharged without payment: $29,652.50.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-36216       Doc 53        Filed 04/04/19    Entered 04/04/19 15:11:24                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $24,462.50
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $24,462.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,159.32
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,159.32

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC               Unsecured         874.00        874.03           874.03        213.75         0.00
 ALTAIR OH XIII LLC               Unsecured      1,006.00       1,006.11         1,006.11        246.05         0.00
 AMERICREDIT FINANCIAL DBA GM F   Secured       11,625.00     11,625.00        11,625.00      11,625.00    1,680.09
 AMERICREDIT FINANCIAL DBA GM F   Unsecured            NA         165.82           165.82          40.55        0.00
 BUREAUS INVESTMENT GROUP POR     Unsecured      1,527.00         470.40           470.40        115.04         0.00
 CENTRAL DUPAGE HOSPITAL          Unsecured      1,557.00       2,824.36         2,824.36        690.72         0.00
 COLLECTION PROFESSIONALS INC     Unsecured         140.00        158.12           158.12          38.67        0.00
 GREATER SUBURBAN ACCEPTANCE      Secured        1,330.00       1,030.78         1,030.78      1,030.78      147.36
 ILLINOIS TOLLWAY                 Unsecured         649.00          0.00             0.00           0.00        0.00
 INTERNAL REVENUE SERVICE         Unsecured      8,048.00       8,155.92         8,155.92      1,994.60         0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured            NA          97.30            97.30          23.80        0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured            NA         370.75           370.75          90.67        0.00
 PREMIER BANKCARD/CHARTER         Unsecured         503.00        502.75           502.75        122.95         0.00
 H & R ACCOUNTS INC               Unsecured         571.00           NA               NA            0.00        0.00
 CHOICE RECOVERY                  Unsecured      1,630.00            NA               NA            0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured         575.00           NA               NA            0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured         500.00           NA               NA            0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR   Unsecured         500.00           NA               NA            0.00        0.00
 ATG CREDIT                       Unsecured         372.00           NA               NA            0.00        0.00
 CAPITAL ONE                      Unsecured         406.00           NA               NA            0.00        0.00
 COMCAST CABLE COMM               Unsecured         213.00           NA               NA            0.00        0.00
 CUSD 200                         Unsecured      1,000.00            NA               NA            0.00        0.00
 MBB                              Unsecured         860.00           NA               NA            0.00        0.00
 MBB                              Unsecured         525.00           NA               NA            0.00        0.00
 MBB                              Unsecured          80.00           NA               NA            0.00        0.00
 MBB                              Unsecured         270.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-36216     Doc 53        Filed 04/04/19    Entered 04/04/19 15:11:24                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
 MEDICAL PAYMENT DATA           Unsecured         764.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured          67.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         113.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured          87.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         246.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         232.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         120.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         159.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured          55.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         109.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         141.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured      4,573.00            NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         135.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured      1,278.00            NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         218.00           NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         152.00           NA           NA             0.00        0.00
 NORTHWEST COLLECTORS           Unsecured         443.00           NA           NA             0.00        0.00
 PROGRESSIVE INSURANCE          Unsecured         203.00           NA           NA             0.00        0.00
 H & R ACCOUNTS INC             Unsecured         506.00           NA           NA             0.00        0.00
 H & R ACCOUNTS INC             Unsecured         191.00           NA           NA             0.00        0.00
 VERIZON WIRELESS               Unsecured      1,086.00            NA           NA             0.00        0.00
 ROCKFORD MERCANTILE            Unsecured         119.00           NA           NA             0.00        0.00
 TEXAS GUARANTEED STUDENT LOA   Unsecured           0.00      4,944.57     4,944.57       1,209.24         0.00
 TEXAS GUARANTEED STUDENT LOA   Unsecured           0.00           NA           NA             0.00        0.00
 US CELLULAR                    Unsecured         139.00        138.65       138.65           33.91        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                                   $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                         $12,655.78         $12,655.78              $1,827.45
       All Other Secured                                    $0.00              $0.00                  $0.00
 TOTAL SECURED:                                        $12,655.78         $12,655.78              $1,827.45

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $19,708.78           $4,819.95                  $0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-36216        Doc 53      Filed 04/04/19     Entered 04/04/19 15:11:24            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,159.32
         Disbursements to Creditors                            $19,303.18

 TOTAL DISBURSEMENTS :                                                                     $24,462.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
